Citation Nr: 1759324	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in July 2011.

Service connection for lumbar radiculopathy of both lower extremities was initially granted in a September 2014 rating decision and ten percent ratings were awarded effective March 6, 2012.  Thereafter, the claims came before the Board in June 2016, at which time the Board awarded an earlier effective date for the ten percent ratings to October 28, 2007 and remanded the claims for further increases in excess of 10 percent.  The claims have been styled as such on the title page.

The claims came before the Board again in August 2017 and were remanded for further development.


FINDINGS OF FACT

1.  Prior to July 1, 2014, the Veteran's radiculopathy of the right and left lower extremities has been manifested by no more than mild impairment.

2.  From July 1, 2014, the Veteran's radiculopathy of the right and left lower extremities most closely approximated moderate impairment.
CONCLUSIONS OF LAW

1.  Prior to July 1, 2014, the criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2017).

2.  From July 1, 2014, the criteria for a rating of 20 percent, but not higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).

3.  Prior to July 1, 2014, the criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).

4.  From July 1, 2014, the criteria for a rating of 20 percent, but not higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).

In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, and an effective date must be assigned based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35-36 (2000); VAOPGCPREC 12-98.  Thus, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

Under the peripheral nerve impairment provisions of DC 8520, a 10 percent rating is warranted where there is mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted where there is moderate incomplete paralysis of the sciatic nerve; and a 40 percent rating is warranted where there is moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A rating of 60 percent is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and complete paralysis of the sciatic nerve (where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost), warrants the highest rating of 80 percent.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id; See also Miller v. Shulkin, 28 Vet. App. 376 (2017) (providing that when there is sensory and non-sensory impairment, this does not require that the rating must be higher than moderate).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

As noted, service connection for lumbar radiculopathy of both lower extremities was initially granted in a September 2014 rating decision and ten percent ratings were awarded effective March 6, 2012.  In June 2016, the Board then awarded an earlier effective date for the ten percent ratings to October 28, 2007 and remanded the claims for further increases in excess of 10 percent during the entire period.

The Veteran received treatment for his back disorder and the associated lower extremity radiculopathy disabilities at VA medical centers.  A July 2008 VA record noted the Veteran was suffering from chronic low back pain and that he reported neuropathy symptoms in both legs, along with pain, stiffness and limited motion.  In the September 2008 VA spine examination, the Veteran reported symptoms of numbness in his legs.  The examiner found straight leg raising tests were positive at more than 60 degrees bilaterally and found no pain radiating down the Veteran's legs.  Further, a March 2009 VA treatment record indicated chronic intractable low back pain with occasional bilateral thigh pain.  It further noted L4-5 and L5-S1 bulging discs with occasional radiculopathy.  Additionally, an April 2009 VA treatment record noted low back pain with bilateral radiculopathy and described the pain as constant, ongoing and sharp.  A May 2009 VA treatment record further indicated low back pain with radiculopathy down both legs and an August 2009 record noted low back pain with occasional bilateral thigh pain.

May 2012 VA treatment records indicated lower limb radiculopathy and that the Veteran's legs had constant numbness and intermittent tingling above the knees.  Further, a November 2012 VA record reported chronic intractable low back pain with occasional bilateral thigh pain and L4-5 and L5-S1 bulging disc, with occasional radiculopathy.

The Veteran's low back claim was remanded by the Board in March 2012, in part, to obtain a VA examination.  The Veteran was afforded an April 2012 VA examination which found no radicular pain.  However, as noted above, subsequent VA treatment records from May and November 2012 noted symptoms of radiculopathy and lower extremity pain.  Therefore, the low back claim came before the Board in May 2014 and was remanded for an additional VA examination.

The Veteran was afforded a July 2014 VA examination.  He reported lower extremity pain, as well as experiencing intermittent moderate pain, tingling and numbness in the right lower extremity, and constant moderate pain, tingling and numbness in the left lower extremity.

Thereafter, the September 2014 rating decision granted service connection for radiculopathy of both lower extremities and ten percent ratings were awarded effective March 6, 2012.  The Board then, in June 2016, awarded an earlier effective date for the ten percent ratings to October 28, 2007 and remanded the claims for further development, including a VA examination to assess the current severity of his lower extremity radiculopathy.  The Veteran was scheduled for a January 2017 VA examination and failed to attend the appointment; however, the record supports that he may not have received proper notification of the scheduled examination.  The Veteran contacted the RO in February 2017 and requested to have the examination rescheduled.  Pursuant to this, in August 2017, the Board remanded the claims for a rescheduled VA examination.

The Veteran was afforded an August 2017 VA examination in which he reported experiencing constant moderate pain, tingling and numbness in the right lower extremity, and constant moderate pain, tingling and numbness in the left lower extremity.  Decreased sensation was noted in both lower extremities and incomplete paralysis was found.  No other physical findings were indicated and with regard to functional impact, the examiner stated employment which would require prolonged standing or walking would not be recommended.

The Board finds that the evidence supports increased ratings for the Veteran's bilateral lower extremity disabilities to 20 percent from July 1, 2014, the date of the VA examination.  The evidence supports he experienced worsening lower extremity radiculopathy symptoms at that time, approximating moderate impairment.  Prior to July 1, 2014, a rating in excess of 10 percent is not warranted as no more than mild impairment was shown in his lower extremities.  Thus, the factually ascertainable increase was on July 1, 2014.  Assigning an earlier date for moderate impairment would be no more than speculation.

The evidence supports that during the initial rating period, prior to July 1, 2014, the Veteran's lower extremity radiculopathy symptoms did not rise to the level of moderate impairment.  A July 2008 VA record noted neuropathy symptoms in both legs, along with pain, stiffness and limited motion.  In the September 2008 VA spine examination, the Veteran reported symptoms of numbness in his legs.  Further, lower extremity symptoms were noted in March and May 2009 VA treatment records, including radiculopathy and occasional bilateral thigh pain.  However, the symptoms documented were not described as significantly inhibiting or causing moderate or severe impairment.  Further, during the April 2012 VA examination, no radicular pain was found.

Thus, although lower extremity radiculopathy symptoms were consistently noted prior to July 1, 2014, the symptoms do not approximate more than mild impairment.  Mild impairment may include very minimal reflex or motor abnormality and not more significant sensory, reflex or motor changes.  The Veteran's symptoms are not determined as medically moderate and therefore, greater impairment at the moderate level or more severe levels is not shown prior to July 1, 2014.  Thus, initial lower extremity ratings in excess of 10 percent are not warranted prior to July 1, 2014.

From July 1, 2014, the evidence supports increased ratings to 20 percent for the Veteran's bilateral lower extremity radiculopathy.  The Board finds July 1, 2014 is the first date during the appeal period in which increased ratings to 20 percent are factually ascertainable.

Following the May 2014 Board remand, the Veteran was afforded a July 2014 VA examination.  He reported intermittent moderate pain, tingling and numbness in the right lower extremity, and constant moderate pain, tingling and numbness in the left lower extremity.  Thereafter, an August 2017 VA examination was afforded to the Veteran.  He reported experiencing constant moderate pain, tingling and numbness in the right and left lower extremities, as well as decreased sensation in both lower extremities.  Further, employment which would require prolonged standing or walking would not be recommended.  Based on this probative medical evidence, and when affording the Veteran the benefit of the doubt, increased ratings for both lower extremities to 20 percent are appropriate under DC 8520, from July 1, 2014.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

While increased ratings to 20 percent are warranted from the July 2014 VA examination, further increases in excess of 20 percent are not supported by the evidence of record.  The VA examinations of record, along with the other evidence, do not support symptoms which may be considered moderately severe, indicative of a 40 percent rating.  Additionally, there is no suggestion in the record of severe impairment of the sciatic nerve, with marked muscular atrophy or complete paralysis of the sciatic nerve.  Without evidence of these greater levels of disability, the criteria for ratings in excess of 20 percent for right and left lower extremity radiculopathy, from July 1, 2014, have not been met.

In sum, after resolving any reasonable doubt in the Veteran's favor, increased ratings to 20 percent, but not higher, for the lower extremity disabilities are warranted from July 1, 2014.  The preponderance of the evidence is against even further increases from July 1, 2014, and is also against ratings in excess of 10 percent prior to that date.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Prior to July 1, 2014, a rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Prior to July 1, 2014, a rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

From July 1, 2014, a rating of 20 percent, but not higher, for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

From July 1, 2014, a rating of 20 percent, but not higher, for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


